THIRD DIVISION
                           MCFADDEN, C. J.,
        DILLARD, P.J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 22, 2021




In the Court of Appeals of Georgia
 A20A2082. EMERY v. GUARANTEE TRUST LIFE INSURANCE
     COMPANY

      PHIPPS, Senior Appellate Judge.

      Sarah Emery appeals from the trial court’s grant of summary judgment in favor

of Guarantee Trust Life Insurance Company (“GTL”). Upon the death of Emery’s

grandfather, Donald Usher (“Donald”), GTL paid the death benefit of a life insurance

policy insuring Donald’s life to Gayle Usher (“Gayle”), Donald’s wife. Emery

maintains that she is the rightful owner and the beneficiary of the policy because prior

to Donald’s death, her signature was forged on a policy service form changing

ownership and beneficiary of the policy from Emery to Gayle. The trial court

concluded that because GTL paid the beneficiary named in its file, it complied with

applicable law and is therefore insulated from liability. On appeal, Emery argues that
GTL should have paid the benefit to her because her signature was forged on the

change of policy form, and therefore she remained the rightful owner and beneficiary

under the policy. We disagree with Emery’s contentions and affirm the trial court’s

grant of summary judgment.

      “In determining whether the trial court properly granted summary judgment,

we review the record evidence de novo to determine whether that evidence, with all

inferences construed in [Emery’s] favor, showed as a matter of law that [GTL] was

entitled to summary judgment.” Avery v. Cleveland Avenue Motel, Inc., 239 Ga. App.

644, 644 (521 SE2d 668) (1999) (citation omitted).

      So viewed, the record shows that on October 15, 2010, GTL issued a life

insurance policy to Donald. In 2015, Emery became the sole beneficiary and owner

of the policy.

      In August 2016, about a month prior to Donald’s death, Gayle called GTL and

inquired about the policy. Initially, GTL informed Gayle that it could not discuss the

policy with her without the owner’s permission. Despite not seeking Emery’s

permission to discuss the policy with Gayle, on August 25, 2016, GTL faxed and e-

mailed policy owner and beneficiary change forms to Gayle.



                                          2
      When GTL received the forms back from Gayle, it was missing a page

requiring the signatures of both Emery and Gayle. GTL notified both Gayle and

Emery that it could not process the change of policy form because it did not contain

their signatures. Emery did not respond to GTL’s communication. Gayle responded

that she had retained a copy of the signature page, and faxed it to GTL; the fax bore

the purported signatures of Gayle and Emery. On August 31, 2016, GTL updated its

records to reflect that Gayle was the new owner and beneficiary under the policy.

Donald passed away on September 9, 2016, and On October 15, 2016, GTL paid the

proceeds of the policy to Gayle. In October 2017, Emery notified GTL for the first

time that she disputed Gayle’s entitlement to the death benefit.

      Ultimately, Emery filed suit against GTL alleging bad faith failure to perform

under an insurance contract, breach of contract, and negligence. After a hearing, the

trial court granted GTL’s motion for summary judgment.1 This appeal followed.




      1
       During the litigation below, the trial court ordered that Gayle be added to the
case as a third party defendant. Pursuant to that order, Emery filed an amended
complaint alleging tortious interference with contract, forgery, and bad faith against
Gayle. As far as the record shows, those claims remain unresolved and we make no
comment on them in this opinion.

                                          3
      Emery argues that the trial court erred by finding that GTL paid the benefits to

Gayle in accordance with the terms of the policy as contemplated by OCGA § 33-24-

41. We disagree.

      Under OCGA § 33-24-41,

      [w]henever the proceeds of or payments under a life . . . insurance policy
      or annuity contract become payable in accordance with the terms of the
      policy or contract or the exercise of any right or privilege under the
      policy or contract and the insurer makes payment of the proceeds or
      payments in accordance with the terms of the policy or contract or in
      accordance with any written assignment of the policy or contract, the
      person then designated in the policy or contract or by the assignment as
      being entitled to the proceeds or payments, if legally competent, shall be
      entitled to receive the proceeds or payments and to give full acquittance
      for the proceeds or payments and the payments shall fully discharge the
      insurer from all claims under the policy or contract unless, before
      payment is made, the insurer has received at its home office written
      notice by or on behalf of some other person that the other person claims
      to be entitled to the payment or some interest in the policy or contract.


      Emery asserts that her claims are not precluded by OCGA § 33-24-41.

According to Emery, GTL did not pay the benefit to the “person then designated in

the policy” because the allegedly forged change of policy form was void — Emery

was still the rightful owner and beneficiary under the policy. Emery does not dispute,


                                          4
however, that a change of policy form was in fact executed prior to Donald’s death.

Georgia law does not impose a duty upon insurance companies to investigate and

determine if a person fraudulently completes and submits a change of policy form.

See Courembis v. United of Omaha Life Ins. Co., 486 Fed.Appx. 843, 845 (11th Cir.

2012) (“Georgia law provides that, once the insurer pays the person designated in the

policy as being entitled to the proceeds, the insurer is discharged from all claims

under the policy.”). See also Colonial Life & Acc. Ins. Co. v. Heveder, 274 Ga. App.

377, 379 (618 SE2d 39) (2005) (“[T]he plain meaning of [OCGA § 33-24-41] is clear.

It discharges the insurer from liability unless, before payment is made, the insurer

receives written notice by or on behalf of another claimant to the policy proceeds.”).

             The Alabama Supreme Court reached a similar result in [Fortis
      Benefits Ins. Co. v. Pinkley, 926 So2d 981 (Ala. 2005)], construing the
      virtually identical provision of § 27-14-24, Ala.Code 1975. While a
      decision by a court of another state is in no way binding on the courts of
      Georgia, we may adopt its reasoning if we find it sound and persuasive.
      In this case, we find the reasoning of the Alabama Supreme Court sound
      and in accord with our interpretation of the similar Georgia statute.


Colonial Life & Acc. Ins. Co., 274 Ga. App. at 379 (citation omitted).

      In Fortis Benefits Ins. Co., the Alabama Supreme Court held that Alabama’s

statute — which is nearly identical to OCGA § 33-24-41 — did “not cast upon the

                                          5
insurer a duty to investigate and discover whether a change of beneficiary has been

procured by forgery, and that where an insurer in good faith pays life-insurance

benefits in reliance on a forged change-of-beneficiary request form, which appears

regular in all respects, the insurer is fully discharged ‘from all claims under the policy

or contract.’” Fortis Benefits Ins. Co., 926 So2d at 989. The Fortis Benefits Ins. Co.

Court also concluded that under the statute, whenever “an event triggers the insurer’s

duty to pay and payment is made to the person whose name appears on the face of the

policy or any change to the policy in regular form as the proper beneficiary, payment

has been made in accordance with the terms of the policy.” Id. (emphasis in original,

punctuation omitted).

      Here, the trial court properly granted summary judgment to GTL. Emery did

not provide notice to GTL that she had a competing claim prior to payment as

required by OCGA § 33-24-41. Additionally, GTL — having no legal duty to

investigate a fraudulent change of policy form — paid “the person” appearing on the

face of the change of policy form. GTL is therefore discharged from liability under

OCGA § 33-24-41. See Fortis Benefits Ins. Co., 926 So2d at 988 (“The purpose of

this statute is . . . to protect an insurer that pays benefits to one ‘then designated’ as



                                            6
the beneficiary against a subsequent claim by one actually possessing a superior right

to the benefits.”).

      Judgment affirmed. McFadden, C. J., and Dillard, P.J., concur.




                                          7